DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. D. Templeton (Reg. # 75,975) on September 1, 2021.
The application has been amended as follows: 

Claim 15: The hybrid-electric propulsion system of claim 14, wherein the turbomachine comprises 

Claim 16: The hybrid-electric propulsion system of claim 14, wherein the turbomachine comprises 

the low pressure compressor and a low pressure turbine, wherein the second spool extends between [[a]]the high pressure compressor and a high pressure turbine, and wherein modifying the speed relationship parameter comprises modifying the speed relationship parameter while providing substantially all of an airflow from the low pressure compressor to the high pressure compressor.

Claim 21 (Cancelled)

Allowable Subject Matter
Claims 1-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding this invention  of a hybrid-electric propulsion system for an aircraft and its method of operation, relevant prior art   Gates (US 2016/0251977), Razak (US 2017/0298816), and Dubreuil (US 10, 808, 624) teaches having a turbomachine with a first spool; a second spool; a low pressure compressor and a high pressure compressor in a serial flow relationship from the low pressure compressor to the high pressure compressor; and one or more computing devices configured to have the first spool mechanically drives a prime propulsor of the hybrid-electric propulsion system, and modify a speed relationship parameter defined between the first spool and the second spool by providing electrical power to the second spool via an electric machine wherein the second spool is a high pressure spool, and wherein the electric machine is coaxially coupled to the first spool forward of a-the low pressure compressor of the turbomachine.

However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show that “the first spool reduces speed at a first rate and the second spool reduces speed at a second rate that is faster than the first rate during a thrust reduction operation” due to the fact that low pressure compressor is operably coupled with the first spool and in serial fluid flow arrangement with the high pressure compressor coupled with the second spool, i.e. affecting the inertial relationship between the first and second spools present in Gates, wherein in Gates the first spool is a free turbine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/R.A.C./
 Examiner, Art Unit 3741